DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement is made of amendment filed on 07/18/2022.  The amendments of Applicant are entered and have been considered by Examiner. Claims 1-4, 6-21, 23-26 were previously pending. Claims 1, 4, 10, 13, 18, 21 have been amended. Claims 5, 8, 9, 22, 25, and 26 are canceled. Claims 1-4, 6, 7, 10-21, 23 and 24 are currently pending.



Response to Arguments
The amendments to claims 1, 10, 13, and 18 overcome the claim objections indicated in the previous office action. As such, the claim objections of claims 1, 10, 13, and 18 are withdrawn. 
Claims 8-9 and 25-26 are canceled. As such, the 112 rejection of claims 8, 9, 25, and 26 are withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Yang-Hsien Hsu on August 4, 2022

The application has been amended as follows: 

***SEE ATTACHED AMENDMENTS***


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art teaches the general concepts of packet delay budgeting in a 5G-NR system.  For example, Li (US 2020/0374741) teaches the concept of packet delay budgeting in which an SMF network element sends core networking PDB information to a RAN device. The RAN device is able to determine access network PDB information based on the received CN PDB and an end-to-end PDB information.  Based on the determined AN PDB, the RAN device is able to schedule the terminal device.  Prakish (US 2020/0107339), discloses a core network entity transmits PDB configuration information that indicates a combination of a delay between the core network entity and the base station, a delay between the base station and the UE, and a total PDB.  Based on the received PDB configuration, the base station  may schedule communications between the UE and the base station.  Li and Prakish both teach concepts of determining the delay between the terminal device and the base station, and the base station performing scheduling of communications of the terminal based on this particular delay.  However, the prior art does not teach the base station sending the determined delay information to the terminal device indicating the delay between the base station and the user terminal, and scheduling, by the terminal, communications between the user terminal and the base station based on the received delay information that indicates the delay between the UE and the base station.  Other prior arts such as WO 2018171725, teaches general concepts of a user terminal receiving control channel information including delay information from a base station, and performing uplink communication based on the received control channel information.  
While each of the features can be taught separately as described in the claimed invention, there is no obvious combination of prior art that teaches the claimed invention of Claims 1,10, or 18as a whole.
Subsequently, after an additional comprehensive search of the prior art and full examination of the instant application, it is believed that the independent claims (treating the claim as a whole) are patentable, novel and non-obvious invention over all of the cited references in instant application, individually, or in any hypothetical combination. Since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable.
Correspondingly, it is believed that the claims and description of the invention are adequately described and set forth in the specification such that Applicants'  claimed invention, and terms and features described therein, are readily understood by those of ordinary skill in the art as set forth in the allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Allowable Subject Matter
Claims 1-4, 6, 7, 10-21, 23 and 24 allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO 2018/036629, directed to a base station receiving a scheduling request including transmission time budget information, and performing scheduling based on the received scheduling request
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENKEY VAN/Primary Examiner, Art Unit 2477